Name: COUNCIL REGULATION (EEC) No 2718/93 of 28 September 1993 on the conclusion of the Protocol defining, for the period 18 January 1993 to 17 January 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles
 Type: Regulation
 Subject Matter: fisheries;  international affairs;  Africa
 Date Published: nan

 No L 246/6 Official Journal of the European Communities 2. 10 . 93 COUNCIL REGULATION (EEC) No 2718/93 of 28 September 1993 on the conclusion of the Protocol defining, for the period 18 January 1993 to 17 January 1996, the fishing opportunities and the financial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Par ­ liament ('), Whereas, in accordance with the Agreement between the European Economic Community and the Republic of Seychelles on fishing off Seychelles, signed in Brussels on 28 October 1987, the Contracting Parties held negotia ­ tions with a view to determining amendments to be made to that Agreement at the end of the period of application of the Protocol attached to the said Agreement ; Whereas, as a result of these negotiations, a new Protocol defining for the period 18 January 1993 to 17 January 1996 the fishing opportunities and the financial contribu ­ tion provided for by the abovementioned Agreement was initialled on 14 January 1993 ; Whereas it is in the Community s interest to approve that Protocol, HAS ADOPTED THIS REGULATION : Article 1 The Protocol defining, for the period 18 January 1993 to 17 January 1996, the fishing opportunities and the finan ­ cial contribution provided for by the Agreement between the European Community and the Republic of Seychelles on fishing off Seychelles is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation . Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1993. For the Council The President G. COEME (  ) OJ No C 194, 19. 7. 1993.